[J-70-2021]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

   BAER, C.J., SAYLOR, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


 COMMONWEALTH OF PENNSYLVANIA,                  :   No. 28 MAP 2021
                                                :
                     Appellee                   :   Appeal from the Order of the
                                                :   Superior Court at No. 2347 EDA
                                                :   2019 dated September 25, 2020
              v.                                :   Vacating the Order of the Lehigh
                                                :   County Court of Common Pleas,
                                                :   Criminal Division, at No. CP-39-CR-
 TIMOTHY OLIVER BARR II,                        :   0000279-2019 dated August 2,
                                                :   2019 and Remanding.
                     Appellant                  :
                                                :   ARGUED: October 27, 2021


                                        OPINION


CHIEF JUSTICE BAER                                     DECIDED: December 29, 2021
      We granted allowance of appeal in this matter to examine to what extent, if at all,

the smell of marijuana can be considered when determining whether law enforcement

had probable cause to conduct a warrantless search of a vehicle. This issue arises in

light of the General Assembly’s enactment of the Medical Marijuana Act (“MMA”), 35 P.S.

§§ 10231.101-10231.2110, which legalized the possession and use of marijuana in

limited circumstances, and this Court’s recent decision in Commonwealth v. Hicks, 208

A.3d 916 (Pa. 2019), which addressed whether police can stop and frisk a person merely

based on the fact that the person possesses a concealed firearm in public. Like the

Superior Court, we hold that the smell of marijuana may be a factor, but not a stand-alone

one, in determining whether the totality of the circumstances established probable cause

to permit a police officer to conduct a warrantless search of a vehicle. However, we
respectfully disagree with the Superior Court’s decision to remand the matter to the trial

court for reconsideration of its order granting the motion to suppress filed by Timothy Barr,

II (“Appellant”). Instead, for the reasons that follow, we vacate the Superior Court’s

judgment, reinstate the trial court’s order which granted Appellant’s motion to suppress,

and remand for further proceedings that are consistent with this opinion.

                                      I. Background

       As a result of a vehicle search that we describe in more detail infra, the

Commonwealth discovered a bag of marijuana and a firearm. In connection with these

items, the Commonwealth charged Appellant with persons not to possess a firearm,

possession of a firearm without a license, and possession of a small amount of marijuana.

Appellant subsequently filed an omnibus pretrial motion, which included a motion to

suppress the physical evidence gathered by police during the search, and a petition for a

writ of habeas corpus, contending that the Commonwealth could not establish a prima

facie case that Appellant possessed a small amount of marijuana or committed the

firearm offenses. Following a hearing, the trial court granted the motion to suppress and

granted in part the petition for a writ of habeas corpus, dismissing the count of possession

of a small amount of marijuana. The court authored an opinion in support of that order,

which included findings of fact and conclusions of law. Trial Court Opinion, 8/2/2019. We

glean the following summary from the trial court’s findings of fact.

       In the early morning hours of November 7, 2018, Pennsylvania State Trooper

Edward Prentice was mentoring or “coaching” newly-hired State Trooper Danielle

Heimbach. The troopers were on routine patrol in a marked police vehicle on Emaus

Avenue in the area of the Liberty Park at Allentown apartment complex in Allentown,

Pennsylvania, when, at approximately 12:30 a.m., Trooper Prentice observed a vehicle

make a U-turn on Allenbrook Drive and then proceed east on Emaus Avenue. Despite




                                      [J-70-2021] - 2
the fact that the troopers did not observe any criminal activity, Trooper Prentice decided

to follow the vehicle because no other cars were around, the vehicle appeared to be

traveling at a fast rate of speed, and it was past midnight.

       As the troopers followed the vehicle, it made a left-hand turn onto Devonshire

Road/Mack Boulevard. The vehicle was driving at a high rate of speed but eventually

slowed down as it approached an overpass on which vehicles must pass in opposite

directions, one vehicle at a time. Troopers Prentice and Heimbach observed that the

vehicle failed to stop at the solid white stop line on the road at the stop sign that controls

the single lane overpass, causing the troopers to initiate a stop for this alleged Vehicle

Code violation. The vehicle pulled over as soon as the troopers engaged it.

       Because Trooper Prentice was coaching Trooper Heimbach, Trooper Heimbach

took the lead of investigating the matter further by approaching the passenger side of the

vehicle. As the trooper got closer to the occupants of the vehicle, she smelled burnt

marijuana. Appellant’s wife, Teri Barr (“Barr”), was driving the vehicle, Appellant was in

the front passenger seat, and Luis Monteiro (“Monteiro”) was in the rear passenger seat,

where he was observed drifting in and out of sleep.

       Soon thereafter, Trooper Prentice approached the vehicle on its driver’s side. As

the trooper began to arrive at the driver’s window, he smelled the odor of burnt marijuana

through the open window of the vehicle.1 Trooper Prentice then asked Barr to exit the

vehicle so that he could interview her and confirm that she was not unlawfully under the

influence of marijuana. At that point, Appellant began to argue with Trooper Heimbach

by repeatedly exclaiming that “no one is getting out of this fucking vehicle.” Backup



1 At the suppression hearing, Trooper Prentice testified that he smelled both burnt and
raw marijuana. However, the trial court found incredible his testimony that he smelled
raw marijuana.


                                       [J-70-2021] - 3
officers from the Allentown Police Department soon arrived at the scene, causing

Appellant to become more cooperative.

       Trooper Prentice then advised the occupants of the vehicle that, because he

smelled marijuana, he could search the vehicle pursuant to this Court’s decision in

Commonwealth v. Gary, 91 A.3d 102 (Pa. 2014) (plurality) (holding that the federal

automobile exception to the warrant requirement of the Fourth Amendment applies in

Pennsylvania), overruled by Commonwealth v. Alexander, 243 A.3d 177 (Pa. 2020)

(holding that Article I , Section 8 of the Pennsylvania Constitution requires both a showing

of probable cause and exigent circumstances to justify a warrantless search of an

automobile). Appellant and Barr presented Trooper Prentice with medical marijuana

identification cards that permitted them to possess and consume medical marijuana

pursuant to the MMA.

       Notably, at the time of the stop, Trooper Prentice was aware that green, leafy

marijuana was legal for medical purposes, but he was unsure how a patient was permitted

to ingest this product for medical purposes. In addition, Trooper Prentice believed that

no smell is produced when a patient utilizes a vaping pen to inhale medical marijuana.

Trooper Heimbach was unaware that green, leafy marijuana was legal for medical

purposes. She too was unsure how medical marijuana was ingested.

       Nonetheless, at that point, the troopers conducted a search of the vehicle which

allegedly was supported by probable cause based on the smell of marijuana. During that

search, the troopers observed non-prosecutorial amounts of marijuana “shake,” i.e., small

flakes of marijuana leaf, on the vehicle’s floor. Trooper Heimbach also discovered a

Ziploc bag that contained 0.79 grams of marijuana. She found that bag between the front




                                      [J-70-2021] - 4
passenger seat and the center console. The Ziploc plastic bag did not have any markings

or barcodes that would identify it as medical marijuana purchased at a dispensary.2

       As part of the probable cause examination, Trooper Prentice searched the rear of

the vehicle, where he discovered a jacket that was rolled up into a ball and that stuck out

halfway under the driver’s seat. Inside of the jacket, the trooper found a handgun with

one bullet in the chamber and four bullets in the magazine. Trooper Prentice suspected

that it was Appellant’s jacket and advised his fellow officers to detain all three occupants

of the vehicle. A subsequent search of the vehicle’s trunk uncovered an Apple logo

baggie that contained unused clear plastic baggies that were consistent with both general

packaging for drug distribution and the particular baggie that contained the marijuana that

Trooper Heimbach found between the front passenger seat and the center console.

       At the suppression hearing, Appellant presented the testimony of David Gordon,

M.D., a retired heart and lung surgeon and an expert in medical marijuana in

Pennsylvania. Dr. Gordon sees patients to determine whether they are appropriate

candidates for medical marijuana cards. In fact, he was the physician that recommended

that Appellant met the qualifications to receive the medical marijuana card that he

presented to the troopers before they searched the vehicle on the night in question.

       During his testimony, Dr. Gordon explained to the trial court that there is no

difference between green, leafy medical marijuana and marijuana purchased illegally on

the streets. The doctor noted that smoking marijuana is illegal under the MMA; however,

he also informed the court that green, leafy marijuana can be consumed legally by way

of a vaping pen. Dr. Gordon stated that vaping marijuana produces an odor and that

there is no difference between the odor of legally vaped and illegally smoked marijuana.

2During the suppression hearing, Appellant produced a receipt from a medical marijuana
dispensary for the purchase of $85 worth of medical flower marijuana from a dispensary.
The receipt was dated November 2, 2018, i.e., five days before the stop.


                                      [J-70-2021] - 5
       Regarding the packaging of medical marijuana, Dr. Gordon explained that it can

be sold in a plastic container like a pill bottle with a plastic bag in it that contains the

medical marijuana. Dr. Gordon shared his belief that the inner bag contains markings

that indicate that it was purchased at a medical marijuana dispensary, but he was not

certain. According to Dr. Gordon, at the time of the hearing, there were more than

143,000 patients in Pennsylvania who could legally obtain, possess, and ingest medical

marijuana. He further suggested that there is a clear disconnect between the medical

and the law enforcement communities with respect to the legalization of medical

marijuana.

       Based upon these findings of fact, the trial court concluded as a matter of law that

the troopers lacked probable cause to search the vehicle and, therefore, that the search

was unconstitutional. Consequently, the court held that the evidence seized during that

search must be suppressed. In addition, the court dismissed the charge of possession

of a small amount of marijuana based upon its determination that the Commonwealth

failed to establish a prima facie case in support of that charge. After presenting these

findings of fact and conclusions of law, the court offered a recitation of the rationale it

employed in reaching these results.

       In this regard, the trial court stated that it found guidance from this Court’s recent

decision in Hicks, supra. According to the court, Hicks held that a police officer may not

infer criminal activity merely from an individual’s possession of a concealed firearm in

public because a firearm may lawfully be carried and, thus, possession alone does not

suggest criminal activity. The court opined that the reasoning in Hicks extends to the

instant matter because “the ‘plain smell’ of marijuana alone no longer provides authorities

with probable cause to conduct a search of a subject vehicle” because the drug has been

legalized in Pennsylvania for medical purposes. Trial Court Opinion, 8/2/2019, at 14-15.




                                      [J-70-2021] - 6
In other words, the court explained, “the plain smell of burnt or raw marijuana is no longer

indicative of an illegal or criminal act.” Id. at 15.

       The trial court then stated that, here, the troopers conducted a search of a vehicle

based solely on the odor of marijuana emanating from that vehicle. 3 Yet, the court

explained, “as in Hicks where the defendant possessed a valid license to carry a

concealed firearm, [Appellant] has a valid license to possess and ingest medical

marijuana.”    Id.   The court highlighted various portions of Dr. Gordon’s testimony,

including his observation that “there is no difference in odor of ingesting the medical

marijuana when utilizing a vaping pen and the odor of smoking regular marijuana from an

unlawful source.”      Id.     The court submitted that it “is illogical, impractical, and

unreasonable for Trooper Prentice and Trooper Heimbach to have concluded that there

was criminal activity afoot when [Appellant] was able to present them with a valid medical

marijuana card which permitted him to possess and ingest marijuana.” Id.

       The trial court reiterated its view that the smell of marijuana is no longer per se

indicative of a crime.       According to the court, with “a valid license an individual is

permitted, and expected, to leave an odor of marijuana emanating from his or her person,

clothes, hair, breath, and therefore, his or her vehicle.” Id. The court shared its opinion

that there is a disconnect between the medical and law enforcement communities, as the

General Assembly “did not contemplate that people with legal medical marijuana cards

would be arrested and prosecuted for possession of marijuana in a package that is not

clearly marked with a dispensary name on it.” Id. at 15-16. For these reasons, the trial

court directed that all evidence seized from the vehicle was illegally obtained and should


3 In making this statement, the court noted that the record reflects that the troopers’
education related to marijuana was limited to walking past a controlled marijuana burn for
a few seconds. Id. at 15-16 n.19. The court further concluded that the “troopers lacked
knowledge about the specifics of legal/medical marijuana and its usage.” Id.


                                        [J-70-2021] - 7
be suppressed. The Commonwealth appealed the trial court’s order to the Superior

Court, certifying that an appeal is appropriate because the trial court’s order terminates

or substantially handicaps the prosecution. Pa.R.A.P. 311(d).

                              II. Superior Court Opinion

      In a lengthy published opinion, a three-judge panel of the Superior Court agreed

with the trial court that the odor of marijuana does not per se establish probable cause to

allow police officers to conduct a warrantless search of a vehicle. Commonwealth v. Barr,

240 A.3d 1263 (Pa. Super. 2020). The Superior Court noted that the Commonwealth

presented a multipart argument that the trial court erred by concluding that the troopers

lacked probable cause to conduct a warrantless search of the vehicle in which they found

Appellant.

      In summarizing the various principles of law that govern review of this claim, the

Superior Court explained the automobile exception to the warrant requirement, which,

according to the court, “permits the search and/or seizure of a motor vehicle if supported

by probable cause—no separate finding of exigent circumstances is required.”4 Id. at

1274 (quoting Commonwealth v. Loughnane, 173 A.3d 733, 741 (Pa. 2017)). The court

stated that this exception applies if the police possess probable cause to believe that a

search of a vehicle will uncover evidence of a crime. The court further explained, “In

determining whether probable cause exists, we apply a totality of the circumstances

test. . . . Probable cause is a practical, nontechnical conception: it is a fluid concept -

turning on the assessment of probabilities in particular factual contexts not readily, or

even usefully, reduced to a neat set of legal rules.” Id. (citations and internal quotation

marks omitted).


4As we explain infra, the automobile exception to the warrant requirement no longer
exists in Pennsylvania.


                                     [J-70-2021] - 8
       Next, the Superior Court provided an overview of the Commonwealth’s various

arguments, namely that: (1) it is well-settled that the odor of marijuana is sufficient to

create probable cause to conduct a search; (2) this rule has not been altered by the MMA

or this Court’s decision in Hicks; and (3) assuming arguendo that the odor of marijuana

alone does not establish probable cause to search, that odor is nonetheless a relevant

factor that may contribute to a finding of probable cause - yet, the trial court afforded no

weight to that factor.    As to the Commonwealth’s first contention, the court closely

examined prior precedent, concluding that, “contrary to the Commonwealth’s claim, there

is no preexisting, per se rule that the odor of marijuana is always sufficient to establish

probable cause to believe a crime is being committed. Rather, the existing rule, properly

stated, is that the odor of marijuana may alone be sufficient to establish probable cause

to search in particular factual contexts.” Id. at 1276 (emphasis in original). The court then

discussed the interplay between the MMA and the Controlled Substance, Drug, Device,

and Cosmetic Act (“CSA”), 35 P.S. §§ 780.101-780.144.

       In so doing, the Superior Court opined, inter alia, that “the plain smell doctrine is a

specific application of the totality-of-the-circumstances test for probable cause, crafted in

light of the previously universal fact of marijuana’s illegality and its distinctive odor.” Id.

at 1278. The court, however, observed that the passage of the MMA altered the premise

underlying this principle.    The court conceded that marijuana remains a prohibited

substance under the CSA, regardless of the enactment of the MMA. However, echoing

the trial court’s observations, the Superior Court insisted that “the strength of the inference

of illegality stemming from the odor of marijuana has necessarily been diminished by the

MMA in Pennsylvania.”        Id.   After the Superior Court explained its prior precedent

concerning the “plain smell” doctrine, it concluded “that the trial court did not err in merely

considering the passage of the MMA as a relevant fact in its probable cause analysis.”




                                        [J-70-2021] - 9
Id. at 1283. According to the court, the only question that remained was “whether the

lower court abused its discretion in concluding that the odor of marijuana cannot

contribute to a finding of probable cause in the post-MMA environment.”5 Id.

         In answering this question, the Superior Court addressed this Court’s decision in

Hicks. According to the Superior Court, Hicks held that “possession of a concealed

firearm by an individual in public is not sufficient to create a reasonable suspicion that the

individual may be dangerous or committing a criminal offense[.]” Id. The court agreed

with the Commonwealth that the trial court erred by finding that the reasoning in Hicks

was directly applicable to this case. “First,” the court noted, “the holding in Hicks could

not directly apply because it concerned what constitutes reasonable suspicion of

criminality justifying a Terry[6] stop when possession of a concealed firearm is observed,

not whether probable cause to search a vehicle exists based on the odor of marijuana

alone.” Id. at 1285. Additionally, the Superior Court stated its belief that the conduct at

issue here, possession of marijuana, is not analogous to the conduct at issue in Hicks,

possession of a firearm. According to the court, “[t]he possession of a firearm is generally

legal, with limited exceptions.     The possession of marijuana, by contrast, remains

generally illegal, but for the limited exception of lawful possession of medical marijuana

pursuant to the MMA.” Id.

         Despite these observations, the Superior Court took some guidance from Hicks.

In this regard, the court explained that “the Hicks decision was not premised solely on the

general legality of firearms.” Id. at 1286. The court opined, “It remains a fact that police


5 As discussed in more detail infra, a close reading of the trial court’s opinion reveals that
it did not, in fact, conclude that the odor of marijuana cannot contribute to a finding of
probable cause given the enactment of the MMA. The court simply determined that the
smell of marijuana alone cannot establish probable cause to search a vehicle.
6   Terry v. Ohio, 392 U.S. 1 (1968).


                                        [J-70-2021] - 10
cannot distinguish between contraband marijuana and medical marijuana legally

consumed by a substantial number of Pennsylvanians based on odor alone, just as police

cannot determine from a person’s possession of a concealed firearm that he or she is

unlicensed to carry it concealed.” Id. In addition, the court rejected the Commonwealth’s

position that the MMA acts as an affirmative defense to marijuana violations, as the

Legislature expressed no such intent in the MMA.

       Next, the Superior Court noted that Fourth Amendment precedent requires the

presence of individualized suspicion to justify otherwise constitutionally protected

searches and seizures of a person. Id. at 1287. Again relying upon Hicks, the court

observed that many Pennsylvania citizens can legally possess and consume marijuana

under the MMA. Thus, the court submitted, “The odor of marijuana alone, absent any

other circumstances, cannot provide individualized suspicion of criminal activity when

hundreds of thousands of Pennsylvanians can lawfully produce that odor.” Id.

       However, according to the court, the smell of marijuana provides police with

“probabilistic suspicion of criminal activity based on the fact that most citizens cannot

legally consume marijuana.” Id. In other words, the smell of marijuana can be a factor in

providing police with probable cause to search a particular place. The Superior Court

concluded that the trial court failed to appreciate this nuance, as it allegedly “afforded the

odor of marijuana no weight in its determination that police lacked probable cause to

search [Appellant’s] vehicle.”     Id.     At this point, the Superior Court outlined the

Commonwealth’s argument that the trial court did not adequately consider several other

potential factors that could have supported a finding of probable cause to search the

vehicle in which the troopers found Appellant.

       Specifically, the Commonwealth argued that the trial court did not appropriately

consider or weigh the following factors in conducting its probable cause analysis: (1)




                                         [J-70-2021] - 11
Trooper Prentice’s training and experience in narcotics investigations; (2) the fact that

Trooper Prentice identified the area where the troopers stopped the vehicle as a high

crime area; and (3) Appellant’s statements and demeanor throughout the stop. As to

these alleged factors, the Superior Court ultimately concluded that the trial court “failed

to provide . . . discrete credibility assessments relevant to the other potential factors

affecting probable cause in its opinion.” Id. at 1288. To illustrate, the Superior Court

suggested that the trial court did not assess whether the vehicle stop occurred in a high

crime area or analyze Appellant’s demeanor during the stop. Consequently, the Superior

Court concluded that it should vacate the trial court’s order which granted Appellant’s

motion to suppress and remand the matter to the trial court for reconsideration of its

suppression ruling.

       The Superior Court dedicated the remainder of its opinion to addressing the

Commonwealth’s contention that the trial court erred by granting Appellant’s petition for

a writ of habeas corpus and dismissing the charge of possession of a small amount of

marijuana, a claim that is not at issue in this appeal. The Superior Court held that, given

its disposition of the Commonwealth’s first issue, the portion of the trial court’s order

granting Appellant habeas relief also should be vacated and reconsidered, following the

trial court’s disposition of Appellant’s suppression issue.

       The late Honorable Eugene Strassburger, III, penned a brief but thoughtful

concurring opinion. Judge Strassburger joined the Majority Opinion in its entirety. He

wrote “separately to note [his] discontent with the Commonwealth’s reliance on the ‘high-

crime area’ factor in support of a finding of probable cause.” Id. at 1291 (Strassburger,

J., concurring). Judge Strassburger expressed his view that “the status of the

neighborhood at issue as a ‘high-crime area’ should not be relevant to the probable cause

determination.” Id. In his opinion, “[p]eople who live in poor areas that are riddled with




                                      [J-70-2021] - 12
crime do not have fewer constitutional rights than people who have the means to live in

‘nice’ neighborhoods.” Id. The two other judges on the panel joined Judge Strassburger’s

Concurring Opinion.

                                III. Allowance of Appeal

       Appellant petitioned this Court for allowance of appeal, which was granted, limited

to the following issues:

       (1) What weight, if any, should the odor of marijuana be given in determining
       whether probable cause exists for a warrantless vehicle search, in light of
       the enactment of the Medical Marijuana Act, 35 P.S. § 10231.101 et seq.?

       (2) To what extent does this Court’s decision in Commonwealth v. Hicks,
       652 Pa. 353, 208 A.3d 916 (2019), apply to probable cause determinations
       involving the possession of marijuana following the enactment of the
       Medical Marijuana Act, 35 P.S. § 10231.101 et seq.?
Commonwealth v. Barr, 252 A.3d 1086, 1087 (Pa. 2021).7

                                 IV. Parties’ Arguments

A. Appellant’s Argument8

       Appellant first contends that the trial court was correct in holding that the troopers

who searched his vehicle erroneously relied upon the smell of marijuana to establish

probable cause. He posits that the “plain smell” doctrine as it relates to marijuana rests

upon two grounds: (1) the per se illegality of marijuana; and (2) the purported ability of

law enforcement to detect readily the substance’s unique aroma. Appellant’s Brief at 21

(citing Commonwealth v Stainbrook, 471 A.2d 1223, 1225 (Pa. Super. 1984) (providing

7 These issues are inextricably intertwined; thus, we will address them and the parties’
arguments together. We further note that the overarching issue in this case requires
consideration of how the smell of marijuana impacts whether police have probable cause
to conduct a warrantless search of a vehicle. “This issue [] presents a question of law;
thus, our scope of review is plenary, and our standard of review is de novo.”
Commonwealth v. Hill, 238 A.3d 399, 409-10 (Pa. 2020).
8  The Defender Association of Philadelphia and the American Civil Liberties Union jointly
filed an amicus brief in support of Appellant.


                                     [J-70-2021] - 13
that the plain smell of marijuana alone establishes probable cause due to marijuana’s

distinctive odor and its status as an illegal drug)).

       These two grounds, Appellant submits, were eliminated in 2016 when the General

Assembly enacted the MMA. After passage of the Act, he argues, marijuana is no longer

per se illegal. He further asserts that the expert testimony of Dr. Gordon, which the trial

court credited at the suppression hearing, establishes that there is no discernable

difference between the appearance or odor of lawful medical marijuana and that of illegal

marijuana; the chemical composition of both types of marijuana are the same. Appellant

further maintains that the record supports the trial court’s findings that: (1) he was

licensed to possess and use medical marijuana at the time of the vehicle search and his

arrest, Trial Court Opinion, 8/2/2019, at 5; (2) he provided that license to the troopers

prior to the search, id.; (3) Trooper Prentice was unfamiliar with how a person ingests

green, leafy medical marijuana and mistakenly believed that the ingestion of medical

marijuana by vape pen created no odor, id.; and (4) Trooper Heimbach was unaware of

how medical marijuana was ingested and believed mistakenly that green, leafy marijuana

was illegal and not utilized for medicinal purposes, id.

       Appellant acknowledges that the “determination of whether probable cause exists

to support a warrantless search or seizure is based on an evaluation of the totality of the

circumstances observed by the officer when making the arrest.” Appellant’s Brief at 19

(citing Commonwealth v. Banks, 658 A.2d 752 (Pa. 1995)). Nevertheless, Appellant

posits, in the post-MMA era, the smell of marijuana cannot establish an individualized

suspicion of criminal activity. Thus, he maintains, the odor of marijuana should be given

no weight at all in determining whether probable cause exists to conduct a warrantless

vehicle search.




                                       [J-70-2021] - 14
       In this regard, Appellant challenges specific passages of the Superior Court’s

opinion referencing the general illegality of marijuana. Appellant’s Brief at 31 (citing Barr,

240 A.3d at 1287 (providing that the smell of marijuana may provide to police “a general,

probabilistic suspicion of criminal activity based on the fact that most citizens cannot

legally consume marijuana”)). This “general, probabilistic suspicion of criminal activity,”

Appellant contends, is unsupportable, as is the Superior Court’s reasoning that because

most people are not licensed to smoke marijuana, the odor of marijuana is probably

deriving from someone unlicensed under the MMA. Appellant’s Brief at 33 (citing Barr,

240 A.3d at 1287 (holding that “[t]he general illegality of marijuana under the CSA cannot

simply be ignored merely because it is lawfully used in limited circumstances under the

MMA and, thus, we must reject the trial court’s conclusion that the odor of marijuana

provides no indication of criminal activity”)). Appellant submits that the Superior Court’s

analysis in this regard is the antithesis of particularized suspicion that is required to

establish probable cause to justify a search or seizure under the Fourth Amendment.

       Moreover, contrary to the Superior Court’s determination, Appellant avers that the

warrantless search of the vehicle was based exclusively on the odor of marijuana

emanating from it. Appellant’s Brief at 27-29 (citing N.T., 7/17/2019, at 69-70 (answering

in the affirmative when Trooper Prentice was asked whether he explained to the vehicle’s

occupants that the odor of marijuana provided probable cause to search the vehicle), id.

at 71-72 (answering in the affirmative when Trooper Prentice was asked whether he

searched the car “based upon the burnt smell of marijuana in that car”), id. at 128-29

(providing that Trooper Heimbach searched the vehicle because she detected the odor

of burnt marijuana).    Absent any additional factors suggesting probable cause that

criminal activity was occurring, Appellant maintains that the search of the vehicle in which

he was riding was constitutionally unsupportable.




                                      [J-70-2021] - 15
       Lastly, Appellant contends, this Court’s decision in Hicks governs the instant

appeal, as it stands for the proposition that where the possession of an item is lawful due

to the grant of a license to possess it, that possession is not suggestive of criminal activity

and, thus, cannot contribute to a finding of probable cause. Stated differently, Appellant

argues that Hicks affords him constitutional protection from a search and seizure based

exclusively upon his lawful engagement in a commonly licensed activity. Recognizing

that the licensed activity in the two cases differ (lawful marijuana possession or use in this

case, as opposed to lawful concealment of a firearm in Hicks), Appellant submits that the

legal analysis remains the same.

       In Appellant’s view, this Court in Hicks contemplated the application of its holding

to other licensed activities. Appellant’s Brief at 57 (citing Hicks, 280 A.3d at 944-45

(stating that “[i]f the consequence of our decision is that future courts afford meaningful

Fourth Amendment protection to individuals engaged in other commonly licensed

activities, that result is preferable to our allowance of governmental overreach that

undermines the individual freedom that is essential to our way of life in this constitutional

republic”)). He posits that the Superior Court ignored this sentiment when it distinguished

Hicks based upon an inappropriate “inference of illegality” arising from the possession or

use of marijuana in the post-MMA world. Appellant relies upon the affirmation in Hicks

that “individualized suspicion of wrongdoing remains essential under the Fourth

Amendment,” Hicks, 208 A.3d at 938, and finds that the Superior Court’s “general

probabilistic suspicion” precept is irreconcilable with that mandate.9


9 Further, Appellant finds unpersuasive the intermediate court’s attempt to distinguish
Hicks based on its factual premise involving a Terry stop, as opposed to a warrantless
search of a vehicle as occurred here, because a warrantless search requires satisfaction
of a more stringent standard (probable cause) than that required for an investigative
detention (reasonable suspicion).



                                      [J-70-2021] - 16
B. Commonwealth’s Argument10

       In response, the Commonwealth disputes Appellant’s contention that the

enactment of the MMA eliminated the smell of marijuana as an appropriate factor to

consider when determining whether probable cause exists. It emphasizes the Superior

Court’s conclusion that the “MAA did not legalize marijuana nor did it render possession

or use of marijuana presumptively legal.” Commonwealth’s Brief at 12 (quoting Barr, 243

A.3d at 1285-86). Instead, the Commonwealth maintains, the MMA simply “provides a

very limited and controlled vehicle for the legal use of medical marijuana by persons

qualified under the MAA.” Commonwealth’s Brief at 13 (citing Commonwealth v. Jezzi,

208 A.3d 1105, 1115 (Pa. Super. 2019)).

       The Commonwealth cites the MMA’s strict guidelines for the lawful purchase,

possession, and use of marijuana, as reflected in 35 P.S. § 10231.303, and its

enumeration of unlawful activities relating to medical marijuana, as provided in 35 P.S.

§ 10231.304(b). Moreover, it contends, enactment of the MMA did not abrogate the CSA,

which identifies marijuana as a prohibited substance at 35 P.S. § 780-104(1)(iv). Finally,

the Commonwealth emphasizes that, while legal, medical marijuana can impair driving,

and the MMA did not alter the Motor Vehicle Code’s prohibition on driving under the

influence of controlled substances, including marijuana. Commonwealth’s Brief at 13

(citing 75 Pa.C.S. § 3802(d)(1)(i) (providing that “[a]n individual may not drive, operate

or be in actual physical control of the movement of a vehicle” where the individual’s blood

contains any amount of a “Schedule I controlled substance,” as defined in the CSA).

       Accordingly, the Commonwealth posits, the MMA did not alter the well-settled

totality of the circumstances test utilized to establish probable cause. Commonwealth’s


10The Pennsylvania District Attorneys Association filed an amicus brief in support of the
Commonwealth.


                                     [J-70-2021] - 17
Brief at 6 (citing Illinois v. Gates, 462 U.S. 213 (1983) (establishing the totality of the

circumstances test for determining whether a request for a search warrant under the

Fourth Amendment is supported by probable cause)). It submits that the Superior Court

properly concluded that, while the smell of marijuana alone cannot, in and of itself,

establish probable cause to support a search in the post-MMA era, the odor of marijuana

is a relevant factor to consider when examining the totality of the circumstances.

       In applying the totality-of-the-circumstances test, the Commonwealth argues,

police officers should be permitted to consider all relevant factors including, inter alia, the

smell of marijuana, the presentation of a card indicating MMA qualification, and the

implication of statements or behavior of the suspect. See Commonwealth’s Brief at 14

(citing Maryland v. Pringle, 540 U.S. 366, 372 (2003) (requiring a reviewing court, when

determining the existence of probable cause: (1) to consider the whole picture, as

opposed to evaluating each fact in isolation; and (2) not to dismiss outright any

circumstances that may be susceptible of innocent explanation)). In the Commonwealth’s

view, this totality of the circumstances includes factors which may arguably be innocent

in nature. Id. at 16-17 (citing Gates, 462 U.S. at 243 n.13 (providing that “[i]n making a

determination of probable cause the relevant inquiry is not whether particular conduct is

‘innocent’ or ‘guilty,’ but the degree of suspicion that attaches to particular types of non-

criminal acts”)). Further, it maintains, police officers must be permitted to employ their

experience, common sense, and observations of all the factors before them to determine

whether explanations given by the suspect for certain behavior are credible. Id. at 17.

       Additionally, the Commonwealth contends that the Superior Court properly

determined that Hicks does not govern this appeal, notwithstanding the General

Assembly’s enactment of the MMA. It submits that Hicks did not alter the test for probable

cause or render the smell of marijuana irrelevant in an analysis of the totality of the




                                      [J-70-2021] - 18
circumstances. Rather, the Commonwealth posits, Hicks merely held that carrying a

concealed weapon in public, in and of itself, does not establish reasonable suspicion to

stop and seize a person. Notably, it argues, Hicks expressly instructed that its holding “is

confined to the lawfulness of seizures based solely upon the possession of a concealed

firearm – conduct that is widely licensed and lawfully practiced by a broad range of

people.” Commonwealth’s Brief at 22-23 (citing Hicks, 208 A.3d at 945).

       The Commonwealth submits that possession of marijuana is not akin to

possession of a concealed weapon because the CSA prohibits the possession or use of

marijuana, and the MMA did not abrogate that statute. Rather, it reiterates that the MMA

merely carved out a limited exception to the general rule that marijuana is illegal. The

Commonwealth suggests that the Superior Court correctly concluded that unlike firearms,

marijuana remains presumptively illegal in Pennsylvania. Thus, the Commonwealth

asserts, “the odor of marijuana has not lost its ‘incriminating’ smell by virtue of its legality

for some, because it in fact remains illegal for the vast majority of Pennsylvania residents.”

Commonwealth’s Brief at 24.

       Finally, while not asserting expressly that the Superior Court erred in remanding

the matter to the trial court to reconsider the totality of the circumstances, the

Commonwealth argues that the search in this case was supported by probable cause. In

support of this proposition, it asserts that: (1) Trooper Prentice had been an officer for

ten years, had investigated marijuana crimes, and was trained to identify the smell of

marijuana; (2) Trooper Prentice was familiar with the “corridor” where the stop occurred,

as he had investigated purported drug deals and claims of stolen firearms in that area;

(3) Trooper Prentice observed the vehicle in which Appellant was a passenger commit a

traffic violation and lawfully stopped the vehicle, after which he detected the odor of burnt

marijuana emanating from the vehicle’s open window; (4) Appellant became




                                       [J-70-2021] - 19
argumentative when the occupants of the vehicle were directed to exit the car and

informed Officer Heimbach that they were not getting out of the car; and (5) based on his

training, Officer Prentice believed that Appellant’s statements and conduct suggested that

criminal activity was afoot.

                                       V. Analysis

         We begin by highlighting the general principles of law that govern these

circumstances. We review trial court suppression orders to determine whether the factual

findings are supported by the record and whether the legal conclusions drawn from those

facts are correct. Commonwealth v. Yandamuri, 159 A.3d 503, 516 (Pa. 2017). “We are

bound by the suppression court’s factual findings so long as they are supported by the

record.” Id. “In reviewing an appeal by the Commonwealth of a suppression order, we

may consider only the evidence from the [defendant’s] witnesses along with the

Commonwealth’s evidence which remains uncontroverted.” Commonwealth v. Brown,

996 A.2d 473, 476 (Pa. 2010). Our scope of review of suppression court factual findings

is limited to the suppression hearing record. Yandamuri, 159 A.3d at 516. We, however,

are not bound by a suppression court’s conclusions of law; “rather, when reviewing

questions of law, our standard of review is de novo and our scope of review

is plenary.” Hicks, 208 A.3d at 925 (quoting Commonwealth v. Wilmer, 194 A.3d 564,

567 (Pa. 2018)).

         Turning to the substantive law at issue, we observe that “[b]oth the Fourth

Amendment to the United States Constitution and Article I, Section 8 of the Pennsylvania

Constitution protect individuals from unreasonable searches and seizures by police in

areas where individuals have a reasonable expectation of privacy.”11 Commonwealth v.


11   The Fourth Amendment of the United States Constitution provides as follows:



                                     [J-70-2021] - 20
Loughnane, 173 A.3d 733, 741 (Pa. 2017). If a person has a reasonable expectation of

privacy in a place, then these constitutional provisions generally require police to obtain

a warrant to search the place; a search warrant must be supported by probable cause

and issued by a neutral, detached magistrate.            Id.    Warrantless searches are

presumptively unreasonable under the state and federal constitutions. Commonwealth

v. McCree, 924 A.2d 621, 627 (Pa. 2007).

       “Probable cause” is a practical, non-technical concept.         Commonwealth v.

Coleman, 830 A.2d 554, 560 (Pa. 2003).               To establish probable cause, the

Commonwealth must demonstrate that a search meets the requirements of the totality-

of-the-circumstances” test. Commonwealth v. Jones, 988 A.2d 649, 655-56 (Pa. 2010).

Pursuant to that test, when presented with an application for a warrant, “[a] magistrate is

to make a practical, common-sense decision whether, given all the circumstances set

forth in the affidavit before him, including the ‘veracity’ and ‘basis of knowledge’ of

persons supplying hearsay information, there is a fair probability that contraband or

evidence of a crime will be found in a particular place.” Commonwealth v. Jones, 668

A.2d 114, 116-17 (Pa. 1995) (citation and some internal quotation marks omitted).

       The right of the people to be secure in their persons, houses, papers, and
       effects, against unreasonable searches and seizures, shall not be violated,
       and no Warrants shall issue, but upon probable cause, supported by Oath
       or affirmation, and particularly describing the place to be searched, and the
       persons or things to be seized.
U.S. CONST., amend. IV.
Article I, Section 8 of the Pennsylvania Constitution states:
       The people shall be secure in their persons, houses, papers and
       possessions from unreasonable searches and seizures, and no warrant to
       search any place or to seize any person or things shall issue without
       describing them as nearly as may be, nor without probable cause,
       supported by oath or affirmation subscribed to by the affiant.
PA. CONST., art. I, § 8.


                                     [J-70-2021] - 21
       There, however, are exceptions to the general warrant requirement. For example,

the police may conduct a warrantless search of a home if they have probable cause to

believe that contraband or evidence of a crime will be found in the home and exigent

circumstances are present. See Commonwealth v. Roland, 637 A.2d 269, 270 (Pa. 1994)

(“Absent probable cause and exigent circumstances, the entry of a home without a

warrant is prohibited under the Fourth Amendment.”).              Another exception, which is

relevant here but is no longer part of Pennsylvania jurisprudence, is the federal

automobile exception. This exception allowed police at the time the incident occurred to

conduct a warrantless search or seizure of an automobile so long as it is supported by

probable cause, and no separate finding of exigent circumstances was required.12

Loughnane, 173 A.3d at 741.

       Under these circumstances, “police have probable cause where the facts and

circumstances within the officer’s knowledge are sufficient to warrant a person of

reasonable    caution   in   the   belief   that   an   offense    has   been   or   is   being

committed.” Commonwealth v. Hernandez, 935 A.2d 1275, 1284 (Pa. 2007) (quoting

Commonwealth v. Rogers, 849 A.2d 1185, 1192 (Pa. 2004)).                 Whether police had

probable cause to conduct a warrantless search also is evaluated under a traditional

totality-of-the-circumstances test. Id.

       Concerning the law as it pertains to marijuana, it is indisputable that, prior to the

enactment of the MMA, the CSA rendered marijuana per se illegal, inter alia, to possess.


12 At the time of the vehicular search at issue in this case, this Court’s plurality decision
in Gary, supra, which adopted the automobile exception for purposes of the Pennsylvania
Constitution, was considered to control the law in this area. However, since that time,
this Court decided Alexander, supra, which held that Article I, Section 8 of the
Pennsylvania Constitution requires both a showing of probable cause and exigent
circumstances to justify a warrantless search of an automobile. Because this matter is
resolved based upon a lack of probable cause, we need not address the application of
Alexander or whether the circumstances demonstrate exigency.


                                      [J-70-2021] - 22
See, e.g., 35 P.S. § 780-113(a)(31) (rendering it illegal for persons to possess small

amounts of marijuana). Due to the illegal nature of marijuana and because of its distinct

odor, the Superior Court often has employed the so-called “plain smell” doctrine when

called upon to discern whether police had probable cause to conduct a warrantless

search of a vehicle. Stated succinctly, that doctrine provides that, if a police officer smells

marijuana in a place where the officer is justified to be, then the odor of marijuana alone

may be sufficient to establish probable cause to conduct a search. Commonwealth v.

Stainbrook, 471 A.2d 1223, 1225 (Pa. Super. 1984) (explaining the plain smell doctrine);

see also In Interest of A.A., 195 A.3d 896, 904 (Pa. 2018) (stating that “the odor of

marijuana alone, particularly in a moving vehicle, is sufficient to support at least

reasonable suspicion, if not the more stringent requirement of probable cause”).

       To the extent that the “plain smell” doctrine would allow the smell of marijuana

alone to establish probable cause to conduct a warrantless search of a vehicle, we agree

with Appellant that the enactment of the MMA in 2016 undermined the rationale that could

justify such a result. In passing the MMA, the General Assembly stated its intent to

“[p]rovide a program of access to medical marijuana which balances the need of patients

to have access to the latest treatments with the need to promote patient safety” and to

“[p]rovide a safe and effective method of delivery of medical marijuana to patients.” 35

P.S. § 10231.102(3)(i) and (ii). Pursuant to the MMA, if a patient receives certification

from a practitioner and possesses a valid identification card from the Commonwealth’s

Department of Health, then that patient can possess and consume medical marijuana in

a manner that is consistent with the MMA. See, e.g., 35 P.S. § 10231.303(b)(1)(i) (stating

that medical marijuana may be dispensed to “a patient who receives a certification from

a practitioner and is in possession of a valid identification card issued by the department”).




                                      [J-70-2021] - 23
         Notably, there is no dispute that dry leaf or plant medical marijuana is available to

certified patients and can be consumed by way of vaporization.13 We further observe that

the MMA clearly states that, to the extent that the Act conflicts with the CSA, the MMA

“shall take precedence.” 35 P.S. § 10231.2101. “In other words,” as the Superior Court

astutely stated, “compliance with the MMA will not constitute a crime under the CSA.”

Barr, 240 A.3d at 1278.

         We conclude that the MMA makes abundantly clear that marijuana no longer is

per se illegal in this Commonwealth. Accordingly, the enactment of the MMA eliminated

this main pillar supporting the “plain smell” doctrine as applied to the possession or use

of marijuana. Indeed, so long as a patient complies with the dictates of the MMA, that

person can legally possess and consume various forms of medical marijuana, including

the plant itself. Accordingly, the smell of marijuana alone cannot create probable cause

to justify a search under the state and federal constitutions.

         Yet, as the Superior Court highlighted, despite the enactment of the MMA, the CSA

still renders possession of marijuana illegal for those not qualified under the MMA. Thus,

the smell of marijuana indisputably can still signal the possibility of criminal activity. Given

this dichotomy, we conclude that the odor of marijuana may be a factor, but not a stand-

alone one, in evaluating the totality of the circumstances for purposes of determining

whether police had probable cause to conduct a warrantless search.

         In so doing, we emphasize that the realization that a particular factor contributing

to probable cause may involve legal conduct does not render consideration of the factor

per se impermissible, so long as the factor is considered along with other factors that, in

combination, suggest that criminal activity is afoot. As recognized by the Commonwealth,

the totality-of-the-circumstances analysis encompasses the consideration of factors that


13   It, however, remains illegal to smoke this product. 35 P.S. § 10231.304(b)(1).


                                       [J-70-2021] - 24
may arguably be innocent in nature. See Gates, 462 U.S. at 243 n.13 (providing that “[i]n

making a determination of probable cause the relevant inquiry is not whether the

particular conduct is ‘innocent’ or ‘guilty,’ but the degree of suspicion that attaches to

particular types of non-criminal acts”).

       While this Court’s analysis in Hicks does not directly resolve this appeal, we find

that it substantially supports our conclusion in the matter sub judice.14 Unlike the instant

case, Hicks did not involve a warrantless search of a vehicle based exclusively upon a

trooper’s smell of marijuana. In Hicks, the defendant stopped at a gas station to fuel his

vehicle, spoke with an acquaintance, and showed that individual his concealed firearm

before he proceeded to enter the convenience store to pay for his gasoline. Surveillance

camera footage revealed that the defendant was carrying the concealed weapon as he

entered the store. Police officers had been alerted to this fact, and when the defendant

exited the establishment, police officers seized him at gunpoint, removed him from his

vehicle, and restrained him based exclusively upon his possession of a concealed firearm

in public, which, it subsequently was determined, the defendant was licensed to possess

and carry. During this incident, officers retrieved the defendant’s firearm from a holster

on his waistband, when they noticed the odor of alcohol emanating from him. They also

discovered a small amount of marijuana in his pocket.

       After being charged with, inter alia, driving under the influence of alcohol and

possession of marijuana, the defendant filed a motion to suppress the evidence recovered

in the search. The trial court denied suppression based upon the Superior Court’s ruling


14 As the Commonwealth emphasizes, we stated expressly in Hicks that “[o]ur holding is
confined to the lawfulness of seizures based solely upon the possession of a concealed
firearm – conduct that is widely licensed and lawfully practiced by a broad range of
people.” Hicks, 208 A.3d at 945; see also id. at 944 (expressly noting that the Court was
not reaching any issue relating to the prohibition upon the possession of marijuana in light
of the passage of the MMA).


                                      [J-70-2021] - 25
in Commonwealth v. Robinson, 600 A.2d 957 (Pa. Super. 1991), which held that the

“possession of a concealed firearm by an individual in public is sufficient to create a

reasonable suspicion that the individual may be dangerous, such that an officer can

approach the individual and briefly detain him in order to investigate whether the person

is properly licensed.” Id. at 959. The defendant in Hicks was subsequently convicted of

driving under the influence of alcohol, and later appealed his judgment of sentence,

challenging the denial of suppression. The Superior Court affirmed the defendant’s

judgment of sentence based on its previous decision in Robinson.

       This Court granted allowance of appeal in Hicks to consider the viability of the

Robinson holding. Upon close examination of the issue, we held that the Robinson rule

subverts the fundamental protections of the Fourth Amendment and contravenes Terry v.

Ohio, 392 U.S. 1 (1968), which requires law enforcement officers, in effectuating a lawful

stop and frisk of an individual, to suspect reasonably: (1) that the person apprehended is

committing or has committed a criminal offense; and (2) that the person stopped is armed

and dangerous. Hicks, 208 A.3d at 921

       In analyzing whether the requisites of Terry were established, this Court found “no

justification for the notion that a police officer may infer criminal activity merely from an

individual’s possession of a concealed firearm in public.”         Hicks, 208 A.3d at 936.

Acknowledging that it is unlawful to carry a concealed firearm if the individual is statutorily

prohibited from firearm ownership or unlicensed to carry a concealed firearm, we

emphasized that it is not a criminal offense for a license holder to carry a concealed

firearm in public. Id.

       We explained that “[u]nless a police officer has prior knowledge that a specific

individual is not permitted to carry a concealed firearm, and absent articulable facts

supporting reasonable suspicion that a firearm is being used or intended to be used in a




                                      [J-70-2021] - 26
criminal manner, there simply is no justification for the conclusion that the mere

possession of a firearm, where it lawfully may be carried, is alone suggestive of criminal

activity.”   Id. at 937.   This Court reasoned that the Robinson rule eliminated the

requirement of individualized suspicion, and misapplied the totality of the circumstances

test. Id. Further, we explained, the Robinson rule impermissibly allowed the conduct for

which the individual obtained a license to serve as the exclusive basis for the deprivation

of the licensee’s liberty. Id. at 940. Accordingly, we held that “with respect to the conduct

at issue – in which hundreds of thousands of Pennsylvanians are licensed to engage

lawfully, [ ] that conduct alone is an insufficient basis for reasonable suspicion that criminal

activity is afoot.” Id. at 945.

        Applying such jurisprudence to the facts presented, we conclude that if lawful

possession of an item due to legislative authorization to possess it cannot, in and of itself,

permit an officer to infer criminal activity for purposes of effectuating a Terry stop, lawful

possession of an item pursuant to legislative authorization is alone insufficient to satisfy

the more stringent requirement of probable cause of criminal activity required to conduct

a warrantless search of a vehicle. See Commonwealth v. Rogers, 849 A.2d 1185, 1189

(Pa. 2004) (observing that the reasonable suspicion standard that must be satisfied to

effectuate a Terry stop is less stringent than the probable cause standard).

        The fact that the legislatively approved activity in the instant case differs from that

at issue in Hicks does not alter our analysis. As in Hicks, the lawful activity cannot alone

be the basis for probable cause to search a vehicle without a warrant. Like the carrying

of a concealed weapon by a licensed individual in Hicks, it is simply not a crime for an

individual to possess or use marijuana if the requirements of the MMA have been

satisfied.   Thus, one’s liberty may not be abridged on the sole basis that a law

enforcement officer detected the smell of marijuana, because, to do so, would eliminate




                                       [J-70-2021] - 27
individualized suspicion required for probable cause and would misapply the totality-of-

the-circumstances test. Notwithstanding, for the reasons set forth supra, consistent with

the reasoning in Hicks, the lawful possession and use of marijuana, in conjunction with

other articulable facts supporting a finding of probable cause, may be considered in the

requisite analysis of the totality of the circumstances.

                                      VI. Application

         As we discussed in detail supra, the trial court concluded as a matter of fact that

the troopers searched the vehicle in question based solely on the odor of marijuana

emanating from that vehicle. The record supports this conclusion. By way of example,

we observe that, during his cross-examination at the suppression hearing, Trooper

Prentice stated on at least two occasions that he conducted a probable cause search of

the vehicle in question based upon the smell of marijuana. N.T., 7/17/2019, at 69-70 and

71-72.     Likewise, Trooper Heimbach explicitly stated that she searched the vehicle

because she “detected the odor of burnt marijuana[.]” Id. at 128-29.

         Further, unlike the Superior Court, we are unpersuaded by the Commonwealth’s

contention that the trial court failed to consider adequately other factors that could have

established that the troopers had probable cause to search the vehicle. First, the trial

court’s opinion makes abundantly clear that the court was aware of Trooper Prentice’s

training and experience as it relates to narcotics. However, as we noted above, the court

specifically concluded that the troopers’ education related to marijuana was lacking as it

was limited to walking past a controlled marijuana burn for a few seconds and that the

“troopers lacked knowledge about the specifics of legal/medical marijuana and its usage.”

Trial Court Opinion, 8/2/2019, at 15-16 n.19.

         Second, the characteristics of the neighborhood where the troopers stopped the

vehicle are legally irrelevant to whether the troopers had probable cause to search the




                                      [J-70-2021] - 28
vehicle.   Specifically, the record makes clear that the troopers did not witness the

occupants of the vehicle do anything suspicious from the time that the troopers initially

observed the vehicle turn around until the time that the troopers eventually pulled over

the vehicle for allegedly failing to stop properly. Because the troopers simply stopped the

vehicle for a minor traffic violation and then smelled marijuana upon approaching the

vehicle, it is of no moment whether the area in which the stop occurred is known as a

“high crime area.”

       Third and last, the trial court’s opinion reflects that the court was well aware of

Appellant’s statements and demeanor during the stop. See, e.g., Trial Court Opinion,

8/2/2019, at 11 (“When Trooper Prentice overheard the passenger arguing with Trooper

Heimbach and stating that ‘no one is getting out of this fucking car,’ Trooper Prentice

walked back to the driver’s side door.”). Given this awareness, it is more than reasonable

to conclude that the court implicitly discredited Trooper Prentice’s contention that such

behavior from a passenger is indicative of criminal activity. 15 The trial court acted within

its discretion in this regard, and contrary to the Superior Court’s assessment, the trial

court was not obligated to elaborate in detail its reasons for reaching this conclusion.

                                     VII. Conclusion

       We reiterate that the record supports the trial court’s conclusion that the troopers

searched the car in question based solely on the odor of marijuana coming from it. We

further hold that the odor of marijuana alone does not amount to probable cause to

conduct a warrantless search of a vehicle but, rather, may be considered as a factor in

examining the totality of the circumstances. Consequently, here, the trial court properly

granted Appellant’s motion to suppress. For these reasons, we vacate the judgment of

15 At the suppression hearing, Trooper Prentice stated that he was trained that, when a
passenger takes over a traffic stop and becomes argumentative, “there’s more than just
a traffic violation going on.” N.T., 7/17/2019, at 31.


                                      [J-70-2021] - 29
the Superior Court, reinstate the trial court order granting Appellant’s motion to suppress,

and remand to the trial court for proceedings that are consistent with this opinion.

         Justices Todd, Donohue and Wecht join the opinion.

         Justice Saylor files a concurring opinion.

         Justice Dougherty files a concurring and dissenting opinion in which Justice Mundy
joins.

         Justice Mundy files a concurring and dissenting opinion.




                                       [J-70-2021] - 30